Citation Nr: 1805114	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  97-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating greater than 60 percent for fibromyalgia, with chronic thoracolumbar pain syndrome with degenerative changes of the thoracic spine, status post right ankle fracture, and bilateral stress fractures of the feet with hammertoe deformities from July 23, 2002 to July 23, 2003.

2.  Entitlement to an increased disability rating greater than 40 percent for fibromyalgia on and after July 23, 2003.  

3.  Entitlement to an increased disability rating greater than 10 percent for thoracolumbar pain syndrome with degenerative changes of the thoracic spine from July 23, 2003 to May 21, 2012.

4.  Entitlement to an increased disability rating greater than 20 percent for thoracolumbar pain syndrome with degenerative changes of the thoracic spine on and after May 21, 2012.

5.  Entitlement to an increased disability rating greater than 10 percent for residuals of a right ankle fracture from July 23, 2003 to August 2, 2016.

6.  Entitlement to an increased disability rating greater than 20 percent for residuals of a right ankle fracture on and after August 2, 2016.

7.  Entitlement to an increased disability rating greater than 10 percent for stress fracture of the right foot with hammertoe deformity, plantar fasciitis of the right foot, and heel spur syndrome of the right foot, from July 23, 2003 to the present.  

8.  Entitlement to an increased disability rating greater than 10 percent for stress fracture of the left foot with hammertoe deformity, plantar fasciitis of the left foot, and heel spur syndrome of the left foot, from July 23, 2003 to the present.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service in the United States Army from August 1983 to September 1987.  Subsequently, the Veteran also served with the Army Reserve from 1987 to 2003, with various periods of Active Duty Training (ACDUTRA) and Inactive Duty Training (INACDUTRA).

The increased rating issues come to the Board of Veterans' Appeals (Board) on appeal from September 2004, April 2008, and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The TDIU issue comes to the Board on appeal from a June 2017 rating decision issued by the same RO.

Prior to July 23, 2003, the fibromyalgia disability which incorporated the thoracic spine, the feet, and the right ankle, was rated as 60 percent disabling by analogy under Diagnostic Code 5002 (rheumatoid arthritis).  After July 23, 2003, the fibromyalgia and associated disabilities were separated and rated separately, but the overall evaluation for all of the fibromyalgia-related disabilities remained at 60 percent, when considering the combined ratings table.  See 38 C.F.R. §§ 4.25, 4.26 (2017).  Therefore, the provisions regarding reductions are not applicable to these issues.  See 38 C.F.R. § 3.105, 3.344 (2017).

In September 2009, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In June 2009, January 2010, and March 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

In November 2012 and April 2017 rating decisions, the RO granted service connection for both right and left lower extremity radiculopathy, associated with the Veteran's service-connected thoracolumbar spine disorder.  The RO assigned separate 10 percent ratings for radiculopathy of each lower extremity.  However, a review of the record shows that the Veteran has not yet submitted a Notice of Disagreement (NOD) or Substantive Appeal (e.g., VA Form 9 or equivalent statement) for either issue.  See 38 U.S.C. § 7105(a) (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2017).  That is, the Veteran has not appealed either the initial rating or effective date assigned for his service-connected radiculopathy of the lower extremities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the veteran must separately appeal these downstream issues).  Thus, the issue of an increased rating above 10 percent for the service-connected radiculopathy of each lower extremity is not on appeal before the Board.  

Finally, the Board notes that in recent July 2016 and February 2017 rating decisions, the RO adjudicated the issue of new and material evidence to reopen service connection for sleep apnea.  In March 2017, the Veteran submitted a timely, formal Notice of Disagreement (VA Form 21-0958), for the sleep apnea issue.  See 38 C.F.R. § 20.201 (2017).  However, both the Veterans Benefits Management System (VBMS) and the VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NOD and that the RO is continuing to work on that matter.  See e.g., March 2017 DRO letter.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, the issue of whether new and material evidence has been submitted to reopen service connection for sleep apnea remains under the jurisdiction of the RO at this time.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  From July 23, 2002 to July 23, 2003, the Veteran's service-connected fibrmyalgia, including his bilateral foot, right ankle, and thoracic spine disabilities,  is productive of considerable pain and stiffness in the muscles and joints that has multiple trigger points, but is not productive of "totally incapacitating" joint involvement.  

2.  From July 23, 2003 to the present, the Veteran's service-connected fibromyalgia is manifested by widespread musculoskeletal pain and tender points, with associated fatigue, stiffness, paresthesias, and Raynaud's-like symptoms, that are constant, or nearly so, and refractory to therapy.

3.  From July 23, 2003 to the present, the Veteran's thoracolumbar pain syndrome with degenerative changes of the thoracic spine, even with consideration of his complaints of pain and other functional loss, does not cause forward flexion of the thoracolumbar spine to 30 degrees or less or any favorable or unfavorable ankylosis of the spine.  There also is no indication of incapacitating episodes having a total duration of at least 4 weeks during any 12 month period.  

4.  From July 23, 2003 to the present, the Veteran's service-connected residuals of a right ankle fracture presents "marked" limitation of motion (dorsiflexion of the ankles), when considering pain and other factors of functional loss.

5.  From July 23, 2003 to the present, the Veteran's service-connected stress fracture of the RIGHT foot with hammertoe deformity, plantar fasciitis of the right foot, and heel spur syndrome of the right foot, is productive of no more than "moderately severe" impairment.  

6.  From July 23, 2003 to the present, the Veteran's service-connected stress fracture of the LEFT foot with hammertoe deformity, plantar fasciitis of the left foot, and heel spur syndrome of the left foot, is productive of no more than "moderately severe" impairment.  

CONCLUSIONS OF LAW

1.  From July 23, 2002 to July 23, 2003, the criteria are not met for an increased evaluation in excess of 60 percent for the Veteran's service-connected fibromyalgia, including his bilateral foot, right ankle, and thoracic spine disabilities.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.71a, Diagnostic Code 5099-5002 (2017).   

2.  From July 23, 2003 to the present, the criteria are not met for an increased disability rating in excess of 40 percent for the Veteran's service-connected fibromyalgia disability.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5025 (2017).

3.  From July 23, 2003 to the present, the criteria are met for an increased 20 percent disability rating, but no greater, for the Veteran's service-connected thoracolumbar spine disability.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).

4.  From July 23, 2003 to the present, the criteria are met for an increased 20 percent rating, but no greater, for the Veteran's service-connected residuals of a right ankle fracture.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Code 5271 (2017).

5.  From July 23, 2003 to the present, the criteria are met for an increased 20 percent rating, but no greater, for the Veteran's service-connected RIGHT foot disability.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Code 5284 (2017).

6.  From July 23, 2003 to the present, the criteria are met for an increased 20 percent rating, but no greater, for the Veteran's service-connected LEFT foot disability.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Subsequent to the ameliorative development completed after the March 2016 Board remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
That is, a remand by the Board confers on the claimant a legal right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance with the remand order, not strict compliance, is required.  Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  The Board finds that the RO/AMC substantially complied with the Board's June 2009, January 2010, and March 2016 remand directives.  After the March 2016 Board remand, there is no allegation of non-compliance or a duty-to-assist error by either the Veteran or his representative.  The Board secured additional VA examinations for the increased rating claims at issue.  The Veteran did not challenge the adequacy of these particular VA examinations.  

In fact, although the AOJ received a negative response after its attempt to secure a copy of a post-service March 2003 Army Reserve Retention examination, the Veteran's representative in the May 2017 Appellant's Brief acknowledged the AOJ's attempt to secure the March 2003 Retention examination, as directed by the March 2016 Board remand.  However, the Veteran's representative in the May 2017 Appellant's Brief still concluded that "the activity called for in the remand has been completed...."  The Veteran's representative added that the Veteran does not have a copy of the March 2003 Retention examination either.  The Veteran's representative requested that the Board proceed to adjudicating the increased rating claims.  The Board emphasizes that the increased rating claims on appeal have been pending since July 2003, so for over 14 years.  Therefore, a prompt adjudication of these claims is overdue. 

II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected spine, ankle, foot, and fibromyalgia disabilities.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

The Veteran filed an increased rating claim for all of his service-connected disabilities on appeal on July 23, 2003.  As noted above, the Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his disabilities on appeal have been more severe than at others, and rate them accordingly.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  Therefore, in the present case, the Board will place a specific focus on evidence of record back to July 23, 2002.  

	

      A.  Fibromyalgia at 60% from July 23, 2002 to July 23, 2003

Prior to July 23, 2003, the Veteran's service-connected fibromyalgia, including his bilateral foot, right ankle, and thoracic spine disabilities, was assigned a 60 percent rating by analogy under Diagnostic Code 5099-5002 (rheumatoid arthritis).  38 C.F.R. § 4.71a.   

Diagnostic Code 5002 for rheumatoid arthritis was utilized by the RO to rate the Veteran's fibromyalgia at that time because when the Veteran filed his original service connection claim in April 1994, the current Diagnostic Code specific to fibromyalgia (Diagnostic Code 5025) - did not exist.  That is, on May 7, 1996, VA's Schedule for Rating Disabilities was amended by an interim final rule for the purpose of adding a diagnostic code and evaluation criteria for fibromyalgia.  See 61 Fed. Reg. 20428 (1996) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5025); see also 64 Fed. Reg. 32410 (1999) (adopting the interim rule, which was effective May 7, 1996, as final).  In any event, the maximum rating available for fibromyalgia under Diagnostic Code 5025 is now 40 percent.  This is of no benefit to the Veteran because his fibromyalgia was already rated as 60 percent disabling from July 2002 to July 2003. 

Under Diagnostic Code 5002, rheumatoid arthritis warrants a higher 100 percent disability evaluation when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating. A 60 percent disability evaluation is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent disability evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

A Note to Diagnostic Code 5002 states that for chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  It is noted that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

Fibromyalgia is defined as "pain and stiffness in the muscles and joints that is either diffuse or has multiple trigger points."  See Dorland's Illustrated Medical Dictionary 697 (30th ed. 2003).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 5099 is used to identify acute, subacute, or chronic diseases, such as the Veteran's fibromyalgia disability in the present case. 

Prior to July 23, 2003, under Diagnostic Code 5002, the Veteran's fibromyalgia could only warrant a 100 percent disability evaluation if there was evidence of an active process with constitutional manifestations associated with active joint involvement that is "totally incapacitating."  See 38 C.F.R. § 4.71a.  
On this issue, Diagnostic Code 5002 does not provide a definition for an "incapacitating episode."  However, under the same chapter for evaluating musculoskeletal disabilities, 38 C.F.R. § 4.71a, an incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  The Board has also considered that incapacity is defined as "inadequate strength or ability; a defect or handicap.  Something that renders one legally ineligible."  See Webster's II New College Dictionary, Houghton Mifflin 1986, p. 559.  This suggests that incapacitating connotes something more than pain and decreased function; it requires medical assistance and precludes gainful activity.

Upon review, in the one-year period prior to July 23, 2003, the Veteran is not entitled to an increased evaluation in excess of 60 percent for the fibromyalgia disability.  38 C.F.R. § 4.7.  The Board finds that the most probative evidence of record does not demonstrate the Veteran's fibromyalgia disability to be "totally incapacitating" from July 23, 2002 to July 23, 2003, which is required for the higher 100 percent rating under Diagnostic Code 5002.  In making this determination, the Board has considered both the lay and medical evidence of record.  

With regard to favorable evidence, as a lay person, the Veteran testified concerning the severity of his fibromyalgia disability at the September 2009 Travel Board hearing (pages 4-29).  He testified that his fibromyalgia causes decreased energy, pain, stiffness, and difficulty performing daily activities and work.  His ability to function has decreased.  He experiences constant fatigue, pain, discomfort, stiffness, and soreness.  He has limited sleep - 2-3 hours a night.  He has an increase in weight too - due to an inability to exercise at a good level.  Working out in the gym provides a good degree of relief from fibromyalgia - but it's temporary.  When he arises in the morning, there's a period of roughly two to three hours where he has to literally just walk around and try to get himself loose and limber by stretching and exercise.  He works during the day as a Federal Air Marshal.  The fibromyalgia severely impacts his ability to perform his daily functions as a Federal Air Marshal.  He misses 2-4 weeks of work per year, related to his fibromyalgia.  The Lyrica medication he takes for his fibromyalgia also adds to his fatigue. 

As to incapacitation, the Veteran testified that his fibromyalgia clearly limits and "incapacitates" his ability to perform the functions of his job.  He is limited and prohibited at work, when the safety of others is dependent upon him.  As to "total incapacitation," the Veteran attested he was "now" at that point (in September 2009 that is).  He has to fight through pain every day in order to perform his work to have a decent quality of life for himself and his six children.  

The Board finds that the lay testimony above from the Veteran is competent.  However, such descriptions of his fibromyalgia disability must be considered in conjunction with the clinical evidence of record and the pertinent IR rating criteria.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible and probative.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (emphasis added).  

Definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

That is, the Board must determine, as a question of fact, both the weight and credibility of the evidence in an increased rating claim.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In contrast, the following clinical evidence of record does not support the Veteran's fibromyalgia disability to be "totally incapacitating" under Diagnostic Code 5002 from July 23, 2002 to July 23, 2003:

At an August 2002 VA rheumatology outpatient note, it was noted the Veteran works 8 hours a day, sleeps 6 hours a night, and exercises 4-6 days a week for 2 hours each session.  His pain level was 5 out of 10.  His physical examination was mostly unremarkable, with normal extremities and no pedal edema.  As to his musculoskeletal examination, he exhibited no swelling, no tenderness, and no abnormal range of motion of the joints.  There were multiple soft tissue tender points, but stance and gait were normal, and he did not use any assistive devices.  His laboratory testing was also normal.  The assessment and plan was fibromyalgia -continue with Vioxx and with exercise.  The Board finds this clinical record fails to establish fibromyalgia at a level that is "totally incapacitating."

An October 2002 VA nursing ER note recorded cough and congestion.  The Veteran was ambulatory.  

An October 2002 VA physician ER note documented the Veteran's complaints of sore throat, productive cough, and congestion for a couple of days.  The Veteran denied fever, chill, or shortness of breath.  He denied chest pain or stomach distress.  Most importantly, his pain scale was only 1 out of 10.  The Board finds this clinical record fails to establish fibromyalgia at a level that is "totally incapacitating."

An October 2002 VA nursing note mentioned that the Veteran is "gainfully employed."

An October 2002 VA psychiatry note explained that the Veteran started working for a phone company, but was waiting for a position as a Federal Air Marshal.  The Board finds this clinical record fails to establish fibromyalgia at a level that is "totally incapacitating."

An April 2003 VA nursing outpatient initial evaluation note related the Veteran had a possible sinus infection and a staph infection behind the ear.  Most importantly, his pain scale was 0 out of 10.   The Board finds this clinical record fails to establish fibromyalgia at a level that is "totally incapacitating."

In an April 2003 VA psychiatry note, the Veteran advised he was hired as a Federal Air Marshal and had recently finished his job training.  He was looking forward to this job.  He stated he was coping well with current stresses.  His mental status has been stable.  The Veteran has been doing well without any medications and coping adequately with daily stresses.  He has a history of PTSD with a GAF score of 75-80.

An April 2003 VA primary care note posted a chief complaint of a sinus infection, as well as a sore on the left ear lobe.  He has fibromyalgia, and is followed by VA's rheumatology department.  He has herniated discs.  Upon review of symptoms and examination, he exhibited very few symptoms.  Most importantly, his pain scale was 0 out of 10.   His extremities showed no cyanosis, no clubbing, and no edema.  His neurological evaluation revealed no gross deficits.  His fibromyalgia was assessed as "stable."  The necessity for diet and regular exercise was reinforced.  The Board finds this clinical record fails to establish fibromyalgia at a level that is "totally incapacitating."

An August 2003 VA rheumatology outpatient note recorded that since his last visit, the Veteran continues to have arthralgias and myalgias.  His pain was reported higher at 6 out of 10.  He has a.m. stiffness for 2 hours, he sleeps 6 hours per night, and he wakes up 2-3 times per night.  But he still is able to work around 9-10 hours per day, and exercises in the gym 4-7 days per week.  He has been able to manage his fibromyalgia symptoms with Vioxx and exercise.  On examination, his pain level was 5 out of 10.  His full examination was largely normal.  As to his musculoskeletal examination, multiple soft tissue tender points were noted with diffuse paravertebral tenderness, but with normal cervical spine range of motion.  His laboratory testing was normal.  The assessment was fibromyalgia.  He was advised to continue Vioxx and his exercise program which he has been following.  Again, although this clinical record shows some worsening of his fibromyalgia, it fails to establish fibromyalgia at a level that is "totally incapacitating."

Finally, at a September 2003 VA spine examination, the Veteran specifically denied "any recent incapacitating episodes."  He does have flare-ups related to his fibromyalgia and neck and upper extremity pain multiple times a day.  The veteran rated the pain as 6 to 8 on a scale of 10.  The diagnosis was chronic lumbosacral strain and fibromyalgia.  The veteran is employed in Federal Law Enforcement.  The Veteran stated he lives with the pain.  He added "the pain does not limit his ability to work."  He explained he works through the pain.  The Veteran mentioned he had not lost any days of work related to the pain at that time.  He was able to perform home exercise programs including lifting weights, but his ability to exercise is limited by his pain.  The Veteran referenced he is independent with activities of daily living.  He can dress, undress, toilet himself, and feed himself.  There are limitations in his ability to participate in recreational activities, his occupation, and his family responsibilities are also limited by his fibromyalgia pain.  Again, although this clinical record shows some worsening of his fibromyalgia, it fails to establish fibromyalgia at a level that is "totally incapacitating."

On the issue of the total incapacitation required for a higher 100 percent rating under Diagnostic Code 5002, in the present case, the Board has considered the Veteran's lay hearing testimony as competent.  However, the Veteran's lay hearing testimony is unsupported by the other clinical evidence of record dated from July 2002 to September 2003, as discussed in detail above.  The Veteran was able to work during this time period and was able to exercise, despite his noted difficulties.  His reported pain levels were not extreme.  The detailed, clinical observations of VA medical professionals are more probative than the Veteran's lay assertions as to the degree of impairment from fibromyalgia from July 2002 to July 2003, and carry more weight.  These clinical records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Incidentally, from July 2002 to July 2003, the Board has also considered whether the Veteran could receive a combined rating higher than 60 percent for his thoracolumbar spine, right ankle, and foot disabilities associated with his fibromyalgia disability, when looking to the appropriate limitation of motion diagnostic codes and functional loss regulations.  See 38 C.F.R. §§ 4.40, 4.45; 4.59, 4.71a; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  However, the clinical evidence of record dated from July 2002 to July 2003 rarely mentions the Veteran's bilateral foot or right ankle problems.  The Veteran's thoracolumbar spine also does not exhibit severe symptomatology during this time frame. The Board has considered whether to rate these disorders separately from July 2002 to July 2003; however, such action would not provide the Veteran higher compensation above the 60 percent currently assigned, based on the evidence of record discussed above.  In addition, neither the Veteran nor his representative has specifically described how rating his fibromyalgia orthopedic disabilities under alternative diagnostic codes would provide a rating higher than 60 percent during this time period.  As such, from July 2002 to July 2003, the assignment of a 60 percent rating under Diagnostic Code 5002 is the most appropriate for the Veteran's service-connected fibromyalgia.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, from July 23, 2002 to July 23, 2003, the evidence of record does not support an increased disability rating above 60 percent for the Veteran's fibromyalgia disability.  38 C.F.R. § 4.3.  

	B.  Fibromyalgia at 40% After July 23, 2003

On and after July 23, 2003, the Veteran's service-connected fibromyalgia is rated as 40 percent disabling under Diagnostic Code 5025, fibromyalgia (fibrosis, primary fibromyalgia syndrome).  38 C.F.R. § 4.71a (2017).  

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5025, a 10 percent rating is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is warranted for fibromyalgia symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  Finally, a maximum rating of 40 percent rating is warranted for fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy.  Id.    

As noted above, the 40 percent rating assigned for the Veteran's fibromyalgia on and after July 23, 2003 is the maximum schedular rating available under Diagnostic Code 5025.  Therefore, the Veteran may only receive a higher rating under a different diagnostic code or on an extraschedular basis.  

As noted above in the introduction of the present decision, after July 23, 2003, the fibromyalgia and associated orthopedic disabilities were separated and rated separately, but the overall evaluation for all of the fibromyalgia-related disabilities remained at 60 percent, when considering the combined ratings table.  See 38 C.F.R. §§ 4.25, 4.26 (2017).  Therefore, the provisions regarding reductions are not applicable to these issues.  See 38 C.F.R. § 3.105, 3.344 (2017).

With regard to application of an alternative diagnostic code for the Veteran's fibromyalgia, fibromyalgia was added as a diagnostic entity in VA's Schedule for Rating of the Musculoskeletal System, effective May 7, 1996.  38 C.F.R. Part 4 (1996).  See 61 Fed. Reg. 20439 (1996) (interim final rule); see also 64 Fed. Reg. 32410 (1999) (final rule).  The basis for this liberalizing regulatory change was to ensure that veterans diagnosed with fibromyalgia met uniform criteria and received consistent evaluations.  Id.  Thus, a separate compensable (40 percent) rating for the veteran's service-connected fibromyalgia was eventually assigned from July 23, 2003, based on the enactment of this liberalizing law and the filing of an increased rating claim.  

The Board has considered whether the Veteran is entitled to a disability rating in excess of 40 percent under any other relevant alternative diagnostic codes.  As relevant to this discussion, prior to July 23, 2003, the Veteran was assigned a 60 percent rating for fibromyalgia under Diagnostic Code 5002.  However, it would no longer be appropriate to rate by analogy to this diagnostic code after the Veteran filed his increased rating in July 2003.  In this respect, the Court has held it is error as a matter of law to rate by analogy when a condition is specifically listed in the rating schedule.  Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015).  Fibromyalgia is now specifically listed in the rating schedule (Diagnostic Code 5025), such that it may no longer be rated by analogy.  Suttman v. Brown, 5 Vet. App. 127, 134 (1993).  As such, Diagnostic Code 5025 for fibromyalgia is now the most appropriate for the Veteran's service-connected disability.  See Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

And with respect to the consideration of functional loss due to pain, fibromyalgia has been determined to be a nonarticular rheumatic disease and that, in contrast to the usual findings in articular rheumatic diseases, objective impairment of the musculoskeletal function, including limitation of joints, is not considered to be present.  The fibromyalgia rating criteria are not based on evaluations of individual joints or other specific parts of the musculoskeletal system; rather, they are based on pain and whether symptoms are constant or episodic.  Consequently, additional or separate ratings should not be assigned based on limitation of motion under 38 C.F.R. §§ 4.40 or 4.45.  See 64 Fed. Reg. 32410 -32411 (June 17, 1999) ("The evaluation criteria require that the pain be widespread, and that the symptoms be assessed based on whether they are constant or episodic, or require continuous medication, but they are not based on evaluations of individual joints or other specific parts of the musculoskeletal system.").  Thus, normally, it would be improper to assign alternative or additional ratings for any of the Veteran's fibromyalgia-related musculoskeletal symptomatology.

In any event, in the present case, in addition to the maximum 40 percent rating for fibromyalgia assigned under Diagnostic Code 5025, effective from July 23, 2003, the RO has also awarded separate disability ratings for thoracic spine, bilateral foot, and right ankle disabilities.  It is true these disorders are interwoven with the Veteran's fibromyalgia disability, but in the record there also appeared to exist an independent basis to service connect these disorders, separate from the fibromyalgia symptomatology.  (In any event, the Board will address whether the Veteran is entitled to higher ratings for the Veteran's service-connected thoracic spine, bilateral foot, and right ankle disabilities later on in the present decision, as these issues are separately on appeal as well).  

Turning to the Veteran's remaining symptomatology, if signs and symptoms due to fibromyalgia are present that are not sufficient to warrant the diagnosis of a separate condition, they are evaluated together with the musculoskeletal pain and tender points under the criteria in diagnostic code 5025 to determine the overall evaluation.  See 64 Fed. Reg. 32410.  Again, the maximum schedular evaluation for fibromyalgia in such cases is 40 percent.  If a separate disability is diagnosed that is determined to be secondary to fibromyalgia, the secondary condition can be separately evaluated as long as the same signs and symptoms are not used to evaluate both the primary and the secondary condition to avoid pyramiding.  See 38 C.F.R. § 4.14.  In such cases, fibromyalgia and its complications may warrant a combined evaluation greater than 40 percent.  Id.

However, the Board has reviewed all medical and lay evidence of record after July 23, 2003, including the Veteran's hearing testimony, lay statements, VA and private treatment records, and numerous VA examinations.  With respect to the Veteran's remaining symptomatology, the Board cannot identify any further separate condition in the record secondary to the Veteran's fibromyalgia, which would warrant a separate rating.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition).  In this regard, the Veteran is already service-connected by the RO with separate ratings assigned for various surgical scars, bilateral shoulder disability, PTSD, tinnitus, bilateral knee disability, bilateral lower extremity radiculopathy, and left ear hearing loss.  None of these issues are on appeal before the Board.  In other words, they are already addressed in separate disability ratings that are not on appeal.  Accordingly, there is no further symptomatology to contemplate in connection with the fibromyalgia issue.  Neither the Veteran nor his representative has specifically described additional symptomatology or application of additional diagnostic codes.  

Accordingly, on and after July 23, 2003, the evidence of record does not support an increased disability rating above 40 percent for the Veteran's fibromyalgia disability.  38 C.F.R. § 4.3.  

      C.  Thoracolumbar Spine at 10% and 20%

The Veteran's thoracolumbar pain syndrome with degenerative changes of the thoracic spine is rated under Diagnostic Code 5237, lumbosacral strain.  38 C.F.R. § 4.71a (2017).  This disability has been staged by the RO.  

From July 23, 2003 to May 21, 2012, the Veteran's thoracolumbar spine disability is rated as 10 percent disabling.  On and after May 21, 2012, the thoracolumbar spine is rated as 20 percent disabling.  The Veteran seeks higher ratings for both time periods.

The criteria for spine disorders were amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The September 2003 amendments indicate that IVDS, (preoperatively or postoperatively) can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  

A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 


The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Effective from July 23, 2003 through the present, the evidence of record is supportive of an increased 20 percent rating, but no higher, for the Veteran's thoracolumbar spine disability throughout the entire appeal period.  38 C.F.R. § 4.7.  This 20 percent rating is effective for orthopedic manifestations of his thoracolumbar spine disability under Diagnostic Code 5237 under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, as to evidence in support of a higher 20 percent rating, the Board has considered the competent and credible medical and lay evidence of record.  

Specifically, this evidence of record reveals forward flexion of the thoracolumbar spine between 30 and 60 degrees, when considering the effect of pain and other factors of functional loss on the Veteran's range of motion during times of flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.  
  
At the September 2003 VA spine examination, the Veteran's range of motion showed that he was painful at approximately 70-75 degrees of flexion for the lumbar spine.  Range of motion after repetitive range of motion x 3 remained unchanged.  However, the Veteran did complain of increased pain after repetitive range of motion.  The VA examiner stated that flare-ups occur during precipitating factors such as activity.  And most importantly, the VA examiner estimated 20 percent to 30 percent "additional limitation of motion or functional impairment during a flare-up."  The Board figures this could roughly equate to limitation of flexion of 40 degrees to 60 degrees during a flare-up, which is supportive of a higher 20 percent rating under Diagnostic Code 5237.  In this regard, the Court has held that for an examination to comply with § 4.40, the examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in that regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Sharp v. Shinseki, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017); DeLuca, 8 Vet. App. at 206.  Stated another way, flare-ups must be factored into an examiner's assessment of functional loss, which has been correctly considered in the present case.  

Similarly, a May 2012 VA spine examiner observed that painful lumbar flexion begins at 30 degrees.  An August 2016 VA spine examiner observed lumbar flexion limited to 40 degrees.  This limitation of motion was additional limitation in range of motion of the thoracolumbar spine (back) following repetitive-use testing.  The Veteran exhibited factors of functional loss and/or functional impairment of the thoracolumbar spine (back) to include less movement than normal, weakened movement, excess fatigue, pain on movement, weakness, lack of endurance, deformity, interference with sitting, standing, and / or weight-bearing, and tenderness.  The Veteran also had guarding and muscle spasms.  

Finally, private treatment records from Ross Orthopedic Group revealed 60 degrees of lumbar flexion with pain (in December 2015, January 2016, and February 2016); and 50 degrees of lumbar flexion (in March 2016).

Accordingly, resolving all reasonable doubt in his favor, from July 23, 2003 through the present, a higher 20 percent rating for the thoracolumbar spine is warranted under Diagnostic Code 5237.  38 C.F.R. § 4.3.

However, the Board concludes that the Veteran is not entitled to an increased disability rating in excess of 20 percent for his service-connected thoracolumbar spine disability, from July 23, 2003 through the present.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  

With regard to orthopedic manifestations of the thoracolumbar spine with consideration of functional loss, the evidence of record does not reveal unfavorable ankylosis of the entire spine warranting a higher 100 percent evaluation, or unfavorable ankylosis of the entire thoracolumbar spine warranting a higher 50 percent evaluation, or favorable ankylosis of the entire thoracolumbar spine warranting a higher 40 percent evaluation, or forward flexion of the thoracolumbar spine 30 degrees or less.  38 C.F.R. § 4.71a.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  There is no diagnosis of ankylosis of the thoracolumbar spine in the evidence of record and range of motion findings, although limited at times, are not equivalent to favorable or unfavorable ankylosis.  The September 2003, May 2012, and August 2016 VA spine examinations contain no findings of ankylosis.  In fact, the August 2016 VA spine examiner specifically noted no thoracolumbar spine ankylosis.  In addition, VA treatment records dated from 2003 to 2017 and private treatment records dated in 2015 and 2016 document low back pain, but fail to reveal any evidence of thoracolumbar spine ankylosis.  The lay hearing testimony in September 2009 similarly does not indicate that there has been ankylosis or findings more nearly approximating ankylosis.  The Board has considered the Veteran's need to use a back brace, and other functional impairments that he exhibits.  Nonetheless, it is apparent from the evidence of record that the Veteran's thoracolumbar spine is not fixated or immobile with fibrous or bony union.  

In addition, the Veteran has not been shown to have forward flexion of the thoracolumbar spine to 30 degrees or less.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  That is, even with consideration of pain, functional loss, repetition x 3, and flare-ups, limitation of flexion was between 40 to 60 degrees (September 2003 VA spine examination); at normal range of motion (March 2008 VA fibromyalgia examination); "good" lumbar flexion (April 2010 VA fibromyalgia examination); normal in all joints (August 2011 VA fibromyalgia examination); at 65 degrees of flexion (November 2015 Ross Orthopedic Group report); at 60 degrees of flexion (December 2015, January 2016, and February 2016 Ross Orthopedic Group reports); at 50 degrees of flexion (March 2016 Ross Orthopedic Group report); and at 40 degrees of flexion (August 2016 VA spine examination).  None of these range of motion findings supports a higher 40 percent rating for the thoracolumbar spine.  

The Board acknowledges that at the May 2012 VA spine examination, it was observed that painful lumbar flexion begins at 30 degrees.  However, this piece of evidence appears to be an outlier, unsupported by the other clinical findings of record.  It does not accurately depict the severity of the Veteran's thoracolumbar spine throughout the entire appeal period.  A disability can have inactive and active stages, requiring the application of staged ratings.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  However, in Voerth v. West, the Court found Ardison inapplicable where the veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days.  13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare up).  This one instance of lumbar flexion limited to 30 degrees when considering pain at a May 2012 VA spine examination does not require a separate staged rating when considering the length and severity of the symptoms in question.

With regard to functional loss, as discussed above, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  In light of the above evidence, repetitive motion and pain were considered, but the thoracolumbar spine was not additionally limited to the point of demonstrating ankylosis or range of motion limited to 30 degrees or less.  VA and private treatment records document thoracolumbar pain and stiffness and tenderness, but fail to reveal any evidence of thoracolumbar spine ankylosis or limitation of motion limited to 30 degrees or less.  Furthermore, the Veteran's lay statements and testimony do not indicate that there has been ankylosis or lack of range of motion that more nearly approximates ankylosis.  It is apparent from the evidence of record that the Veteran's thoracolumbar spine is not fixated or immobile with fibrous or bony union.  

Therefore, an increased evaluation above 20 percent for the Veteran's service-connected thoracolumbar spine disability is not warranted on the basis of functional loss due to pain or weakness or weakened movement or excess fatigability or incoordination in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  VA examinations dated in September 2003, May 2012, and August 2016 reveal factors of functional loss such as less movement than normal, weakened movement, excess fatigue, pain on movement, weakness, lack of endurance, deformity, interference with sitting, standing, and / or weight-bearing, and tenderness.  The Veteran also had guarding and muscle spasms at times.  His back can be stiff.  He uses a back brace, but no other assistive devices.  There is also interference with standing or sitting due to the pain.  However, it is frequently noted he is still independent in most activities of daily living.  The Board notes it has also considered the competent and credible lay evidence from the Veteran when considering functional loss.  Nevertheless, the effect of the pain and other factors listed in the Veteran's thoracolumbar spine is contemplated in the 20 percent rating assigned.  Indeed, as previously discussed, the evidence does not show that pain or other factors cause functional loss more closely approximating favorable or unfavorable ankylosis or limitation of motion to 30 degrees or less.  Once again, pain in itself does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

With regard to incapacitating episodes due to IVDS, a recent July 2016 VA fibromyalgia examiner assessed multilevel degenerative disc disease throughout the thoracic spine and disc bulges.  However, the evidence of record does not establish the Veteran to have had incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during any 12 month period, which is required for a higher 40 percent rating.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  At the September 2003 VA examination, the Veteran specifically denied incapacitating episodes.  The September 2003 VA examiner remarked there were no recent incapacitating episodes from IVDS of the spine.  The May 2012 and August 2016 VA spine examiners found no incapacitating episodes due to IVDS.  There are no VA or private treatment records dated from 2003 to 2017 associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least 4 weeks during a year.  In fact, there is no record that the Veteran was actually prescribed bed rest at any time during the period on appeal due to his thoracolumbar spine disability.  Thus, a rating above 20 percent is not warranted for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

With regard to arthritis, the Veteran is indeed service-connected for thoracolumbar spine arthritis.  The Board must consider all other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  However, since 20 percent is the maximum rating available under an alternative Diagnostic Code 5003 for arthritis, further consideration of this particular diagnostic code is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In other words, this diagnostic code does not have the potential to offer the Veteran a rating greater than the 20 percent he already has been granted here for the thoracolumbar spine arthritis. 

With regard to neuropathy of the lower extremities, as discussed in the Introduction of this decision, this issue is not before the Board at this time.  

Incidentally, the Board notes that the Veteran's increased rating claim for the thoracolumbar spine was received in July 2003.  Significantly, the criteria for spine disorders were amended in September 2002 and again in September 2003, during the course of the appeal.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments mentioned have established the effective dates without a provision for retroactive application.  Thus, the September 2002 amendments may only be applied after September 2002; likewise, the September 2003 amendments may only be applied after September 2003.

However, application of the September 2002 amendments would not change the outcome of this appeal.  In fact, there is no allegation to the contrary from either the Veteran or his representative. 

Accordingly, throughout the entire appeal period from July 23, 2003 to the present, an increased 20 percent rating, but no greater, for a thoracolumbar spine disability is granted.  38 C.F.R. § 4.3.  

Based upon the guidance of Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the evidence of record fails to support a finding that worsening of the thoracolumbar spine disability occurred in the one year prior to the Veteran's July 2003 claim for increase.  That is, the 20 percent rating for the thoracolumbar spine is not factually ascertainable back to July 2002, which is within one year of the Veteran's July 2003 claim for increase.  See 38 C.F.R. §§ 3.400(o)(2).   


      D.  Right Ankle at 10% and 20%

The Veteran's residuals of a right ankle fracture are rated under Diagnostic Code 5271, limitation of motion of the ankles.  38 C.F.R. § 4.71a.  This disability has been staged by the RO.  

From July 23, 2003 to August 2, 2016, the Veteran's right ankle disability is rated as 10 percent disabling.  On and after August 2, 2016, the right ankle is rated as 20 percent disabling.  The Veteran seeks higher ratings for both time periods.

Under Diagnostic Code 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  

Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 38 C.F.R. § 4.71, Plate II.  

While the Rating Schedule does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Live Manual.  Specifically, the M21-1 states that "moderate" limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, which supports a 10 percent rating.  In addition, "marked" limitation of ankle motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion, which supports a higher 20 percent rating.  See M21-1, Live Manual, Part III, Subpart iv, Chapter 4, Section A, Topic 3, Block k.      

Upon review, throughout the entire appeal period, from July 23, 2003 to the present, 
the evidence of record supports a higher 20 percent rating for residuals of a right ankle fracture under Diagnostic Code 5271 (limitation of motion of the ankles).  38 C.F.R. § 4.7.  In making this determination, after reviewing the medical evidence and credible lay evidence of record, "marked" limitation of right ankle motion is revealed when considering the Deluca factors of functional loss.  Specifically, VA treatment records dated from 2003 to 2017 reveal complaints and treatment for right ankle pain and tenderness.  (An October 2014 VA orthotics prosthetics note indicated the Veteran was fitted for orthotics for his ankles).  In addition, a March 2008 VA ankle examination revealed less than 10 degrees of dorsiflexion and 40 degrees of plantar flexion for the right ankle.  Mild Achilles tendonitis was diagnosed.  However, it was noted that the Veteran subjectively complained of pain while the right ankle was dorsiflexed starting at approximately 5 degrees up until end range-of-motion.  Also, at the August 2016 VA ankle examination, dorsiflexion was limited to 2 degrees and plantar flexion was limited to 10 degrees.  The 5 degrees of dorsiflexion at the earlier March 2008 VA examination supports a higher 20 percent rating for "marked" limitation of motion of the right ankle by way of Diagnostic Code 5271 and the M21-1, Live Manual, Part III, Subpart iv, Chapter 4, Section A, Topic 3, Block k.  

In addition, at a May 2012 VA fibromyalgia examination, it was noted that both ankles are affected by fibromyalgia.  Manifestations of the fibromyalgia include limited range of motion, stabbing/throbbing pain, stiffness, and swelling.  A May 2012 VA spine examiner also observed 4/5 reduced strength in right ankle dorsiflexion and right ankle plantar flexion - active movement against some resistance.  An August 2012 VA ankle examiner discussed the Veteran's report of frequent flare-ups of fibromyalgia which limits the movement of the right ankle.  The Veteran wears an ankle brace.  The Veteran credibly reported constant right ankle pain with restricted range of motion and swelling.  The VA examiner stated the Veteran has additional limitation in range of motion of the right ankle following repetitive-use testing.  Factors of functional loss and/or functional impairment of the right ankle included less movement than usual, weakened movement, excess fatigue, pain on movement, and tenderness.  The August 2016 VA ankle examiner recorded pain was worsening in the medial and lateral joint line.  Pain existed at rest, standing, walking, going up steps, and running.  The Veteran cannot run.  There was pain on weight-bearing.  Repetition increased pain.  

Therefore, throughout the entire appeal period from July 23, 2003 to the present, there are credible lay allegations from the Veteran as well as objective medical evidence of limitation of right ankle motion with functional loss, such that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the Deluca and Mitchell cases have been considered.  All of this provides a strong basis for assigning a higher, increased 20 percent rating for the right ankle under Diagnostic Code 5271.  This is the maximum rating available under this diagnostic code.  

In making this determination, after reviewing the lay and medical evidence of record, the Board sees little to no difference in the severity of the Veteran's right ankle disability prior to and after August 2, 2016.  As such, a 20 percent rating should be assigned for the entire appeal period.

In addition, other diagnostic codes for right ankle disabilities that provide additional ratings are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (impairment of the tibia and fibula); Diagnostic Code 5270 (ankylosis of the ankle); Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint); Diagnostic Code 5273 (malunion of the os calcis or astragalus); Diagnostic Code 5274 (astragalectomy); and Diagnostic Code 5275 (shortening of the bones of the lower extremity).  All VA examinations of record reflected that the Veteran did not have any of these right ankle disabilities.  Thus, the above-listed ankle diagnostic codes will not be applied.  See Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

The Veteran is also service-connected for right ankle scars.  However, the medical and lay evidence of record fails to reveal any compensable symptomatology due to the Veteran's service-connected right ankle scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2017).   

Accordingly, from July 23, 2003 to the present, the Board concludes that an increased 20 percent rating, but no greater, is warranted for the Veteran's residuals of a right ankle disability.   38 C.F.R. § 4.3.  

Based upon the guidance of Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the evidence of record fails to support a finding that worsening of the right ankle disability occurred in the one year prior to the Veteran's July 2003 claim for increase.  That is, the 20 percent rating for the right ankle is not factually ascertainable back to July 2002, which is within one year of the Veteran's July 2003 claim for increase.  See 38 C.F.R. §§ 3.400(o)(2).   

      E.  Bilateral Feet at 10% each

From July 23, 2003 to the present, the Veteran's service-connected right and left foot stress fractures with hammertoe deformity, plantar fasciitis, and heel spur syndrome are each rated as 10 percent disabling for each lower extremity under Diagnostic Code 5284 (other foot injury).  38 C.F.R. § 4.71.  

Diagnostic Code 5284 (foot injuries, other) is discussed when the service-connected condition encompasses a diagnosis (or diagnoses) that is not specifically listed among Diagnostic Codes 5276 to 5284.  When interpreting a statute or regulation, courts look at the overall structure to determine its plain meaning.  Buczynski v. Shinseki, 24 Vet. App. 221, 227 (2011).  Diagnostic Code 5284 refers to "other" foot injuries, which suggests that it only applies to foot disabilities for which there is not already a specific Diagnostic Code.  On that point, when a disability is specifically listed in the rating schedule, it may not be rated by analogy. See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015).  But here, there is no specific diagnostic code for the Veteran's stress fractures, plantar fasciitis, and heel spur syndrome of both feet.  The bilateral foot disorder could, therefore, be rated as analogous to "other foot injuries" because the functions affected, the anatomical localization, and the symptomatology are most closely analogous to this disorder.  See 38 C.F.R. § 4.20.  Thus, Diagnostic Code 5284 can potentially be applied in the instant case. 

Under Diagnostic Code 5284, a 10 percent evaluation is provided for a "moderate" foot injury.  A 20 percent evaluation is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. 

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

VA's Office of General Counsel has stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, VA's General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In the present case, consideration of functional loss and DeLuca is warranted since the Veteran's right and left foot disabilities involve some limitation of motion.  

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63.  

Examples under 38 C.F.R. § 4.63 which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance. The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Id. 

The responsibility for determining whether there is loss of use rests with the adjudicator; the Board may not ask a clinician to determine whether there is "loss of use."  See VBA Live Manual M21-1, IV.ii.2.H.1.b.  

Upon review of the evidence, from July 23, 2003 to the present, the disability picture reflects that increased 20 percent ratings, but no higher, are warranted for the Veteran's right and left foot disabilities  38 C.F.R. § 4.7.  Separate ratings for each foot are warranted as Diagnostic Code 5284 does not expressly limit particular evaluations to unilateral or bilateral findings, in contrast to the diagnostic codes for flatfoot, weak foot, claw foot, hammer toes, or metatarsalgia.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5282.  

The medical and lay evidence of record demonstrates a "moderately severe" foot injury at the 20 percent level for each foot under Diagnostic Code 5284.  

Specifically, at a January 2005 VA podiatry consult, the Veteran described his foot pain as a "constant" pain.  He has a history of stress fractures.  The pain was 5-8 out of 10.  The Veteran also complained of plantar warts.  After examinations during his various podiatry consults, the assessment was plantar fasciitis of both feet.  There was observed pain on palpation of the bilateral heels and arches.  The Veteran was instructed on stretching and icing therapy, and prescribed Motrin.  Inserts were ordered.  There was pain in the heels and arches.  At a February 2005 VA podiatry consult, the findings were similar, and the pain was 4-6 out of 10.  At March 2005 and September 2005 and December 2005 VA podiatry consults, the findings were similar, and the pain was 4 out of 10.  VA X-rays of the feet dated in March 2005 demonstrated calcaneal spurs in each foot.  March 2006 and April 2006 VA podiatry outpatient notes recorded foot pain bilaterally.  There was pain on range of motion of the lateral aspect of both feet.  There was also left foot numbness.  Tendinitis and neuritis were discussed.  VA treatment records dated in 2006 and 2007 documented frequent numbness of the left foot.  

A March 2008 VA foot examiner noted the Veteran's description of his pain level at that time to be 6-8 out of 10 every day.  He also complained of weakness, stiffness, occasional swelling, fatigability, and lack of endurance due to his feet.  At best, off weight bearing the pain level approaches a 5-6 and at worst is up to a 10.  He stated he can only sleep approximately 2-3 hours a night and this is interrupted by pain to his feet.  Treatment has consisted of rest, NSAIDs, stretching, ice, massage, and shoe inserts.  These have only "mildly" reduced his symptoms.  He does not need the assistance of crutches, braces, canes, or corrective shoes at this time but does wear shoe inserts which offer mild relief.  He can stand for approximately 30 minutes and walk for 1/4 of a mile, but even though the pain becomes severe he tries to work through it.  Upon examination, there was some lack of sensation subjectively in the left foot.  Subtalar range-of-motion reveals 20 degrees of inversion and 0 degrees of eversion.  The first metatarsophalangeal joint reveals 60 degrees of dorsiflexion and 30 degrees plantar flexion.  There is no subjective complaint of pain during the range of motion part of the examination.  Muscle power was 5/5 to all groups.  There was no evidence of instability or weakness at this time or any evidence of joint effusions.  The plantar fascia was tender mid arch and proximal to the insertion of the heel consistent with heel spur syndrome plantar fasciitis.  The posterior tibial tendon was intact.  The Veteran had a normal arch off weight bearing and on weight bearing the Achilles tendon was in a rectus position. The diagnosis was bilateral plantar fasciitis with heel spur syndrome.  

In a June 2008 statement, the Veteran contended that his bilateral foot problems were worse than the respective 10 percent ratings assigned. 

VA podiatry outpatient notes dated in November 2010, December 2010, June 2011, September 2011, October 2011, November 2011, December 2011, and February 2012 revealed bilateral foot pain and frequent treatment for plantar warts.  

A May 2012 VA fibromyalgia examination noted the Veterans' feet are affected by fibromyalgia.  The manifestations of the fibromyalgia included limited range of motion, stabbing / throbbing pain, stiffness, and swelling of the feet.  He has plantar fasciitis pain and tendoachilles tendon pain.  He uses foot orthotics occasionally for plantar fasciitis.   But functioning is not so diminished that amputation with prosthesis would equally serve the Veteran.  He can be employed as long as he has a sit down job. 

A July 2012 VA podiatry outpatient note reflected continuous tingling and numbness to the feet.  

A July 2016 VA fibromyalgia examination documented chronic plantar fasciitis in both feet.

A July 2016 VA foot examination diagnosed bilateral foot hammer toes and plantar fasciitis for both feet.  The Veteran reported the motion of multiple pedal joints causes pain, along with palpation of the fascial bands and the Achilles tendon of both feet.  When flare-ups occur, he experiences stiffness and hobbles.  On examination, the VA examiner elicited pain on use of the feet, pain accentuated on use, pain on manipulation of feet, accentuated on manipulation.  There was also swelling on use of the feet.  The Veteran has arch supports for both feet.  There was decreased longitudinal arch height of one or both feet on weight-bearing.  There was marked pronation for both feet.  There was marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet - improved by orthopedic shoes or appliances.  He also has hammer toes on the right and left 2nd toes only, but not every toe.  His foot condition compromises weight bearing.  He requires arch supports or orthotics.  He has pain on examination, contributing to functional loss of less movement than normal, pain on movement, incoordination, and pain on weight bearing.  He also exhibits deformity, disturbance of locomotion, lack of endurance, pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the feet are used repeatedly over a period of time.  Functionally, he cannot be on his feet for very long.  But the VA examiner concluded that amputation with prosthesis would not equally serve the Veteran.  X-rays revealed that heel spurs were evident. 

Much of the above evidence provides strong support for a higher 20 percent rating for each foot due to  "moderately severe" foot impairment under Diagnostic Code 5284.  38 C.F.R. § 4.71a.   

However, there is no basis for increasing the rating beyond the 20 percent level for each foot.  38 C.F.R. § 4.7.  That is, VA, private, and lay evidence of record discussed in detail above do not meet the criteria for a "severe" foot injury at the 30 percent level for either the right or left foot.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the Deluca case have been considered, but do not provide a basis for assigning separate ratings greater than 20 percent for each foot under Diagnostic Code 5284 when considering limitation of foot motion.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  The Veteran's bilateral foot symptoms and limitation of foot motion are not "severe" in nature, as shown by the above evidence.    

With regard to loss of use of the feet (a 40 percent rating under Diagnostic Code 5284), medical and lay evidence of record discussed above does not show that the Veteran has actually lost the use of either the right or left foot.  He is able to walk and stand, albeit with limitations, and clearly does not suffer from loss of use of either foot.  The evidence demonstrates he has more function in both feet than would be served with an amputation stump.  See 38 C.F.R. § 4.63.  There is no evidence of ankylosis from this disability, shortening of the right or left extremity of 3 and 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop.  Id.  A higher 40 rating in each foot therefore cannot be awarded on this basis.

Furthermore, other diagnostic codes for bilateral foot disabilities are not more appropriate because the evidence of record does not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 (Morton's disease), Diagnostic Code 5280 (hallux valgus), Diagnostic Code 5281 (hallux rigidus), and Diagnostic Code 5282 (hammer toes).  Although the Veteran is service-connected for hammertoes, only several of his toes are actually hammertoes, such that the Veteran would not meet the criteria for a separate compensable disability rating for this condition.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282.  

Also, the July 2016 VA foot examination discussed above demonstrated the Veteran's plantar fasciitis with heel spurs disability may also be rated under the criteria for "severe" bilateral flatfoot (a 30 percent combined rating) under Diagnostic Code 5276, by analogy.  But this foot symptomatology is overlapping and has already been considered when awarding the separate, higher 20 percent ratings for each foot under Diagnostic Code 5284, (which would come to a higher combined 40 percent rating).  See 38 C.F.R. §§ 4.25 (combined ratings table) and 4.26.  Manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  Moreover, the Court has held that a "severe" disability under DC 5276 is not equivalent to a "severe" disability under DC 5284, such that the Board is not legally bound to award an even higher 30 percent rating for "severe" foot impairment in each foot under Diagnostic Code 5284.  See Prokarym v. McDonald, 27 Vet. App. 307, 312 (2015).

The Board also emphasizes that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated.  See again VAOPGCPREC 9-98 (Aug. 14, 1998).  Therefore, the Board will continue to evaluate the right and left foot disabilities under Diagnostic Code 5284 since it provides the potential for the most favorable ratings.  See Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Accordingly, the Board finds that the evidence supports separate, increased 20 percent ratings, but no greater, for the Veteran's right and left foot disabilities under Diagnostic Code 5284.  38 C.F.R. § 4.3.

Based upon the guidance of Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the evidence of record fails to support a finding that worsening of the bilateral foot disability occurred in the one year prior to the Veteran's July 2003 claim for increase.  That is, the 20 percent ratings for each foot are not factually ascertainable back to July 2002, which is within one year of the Veteran's July 2003 claim for increase.  See 38 C.F.R. §§ 3.400(o)(2).   

      F.  Additional Considerations

The Board is aware that the "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  The Board's awards of increased ratings for the lower extremities in the present case have not run afoul of the amputation rule.  The combined evaluations for disabilities at and below the knee do not exceed the 60 percent evaluations for each lower extremity under 38 C.F.R. § 4.71a, Diagnostic Code 5164.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

From July 23, 2002 to July 23, 2003, an increased disability rating greater than 60 percent for fibromyalgia with chronic thoracolumbar pain syndrome with degenerative changes of the thoracic spine, status post right ankle fracture, and bilateral stress fractures of the feet with hammertoe deformities, is denied.  

On and after July 23, 2003, an increased disability rating greater than 40 percent for fibromyalgia is denied.  

Effective July 23, 2003, an increased 20 percent rating for thoracolumbar pain syndrome with degenerative changes of the thoracic spine is granted, subject to the laws and regulations governing the payment of VA compensation.

Effective July 23, 2003, an increased 20 percent rating for residuals of a right ankle fracture is granted, subject to the laws and regulations governing the payment of VA compensation.

Effective July 23, 2003, an increased 20 percent rating for stress fracture of the RIGHT foot with hammertoe deformity, plantar fasciitis of the right foot, and heel spur syndrome of the right foot, is granted, subject to the laws and regulations governing the payment of VA compensation.

Effective July 23, 2003, an increased 20 percent rating for stress fracture of the LEFT foot with hammertoe deformity, plantar fasciitis of the left foot, and heel spur syndrome of the left foot, is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

However, before addressing the merits of the TDIU issue on appeal, the Board finds that additional development of the evidence is required.

Specifically, the AOJ should send another VCAA notice letter to the Veteran for his TDIU claim.  This notice letter must include (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these TDIU forms and submit them back to the AOJ.  

The Board acknowledges that the AOJ previously sent a VCAA notice letter with an enclosed VA Form 21-8940 to the Veteran in April 2017.  However, in the present case, the evidence of record is unclear on the question of whether the Veteran is still employed as a Federal Air Marshal for the Department of Homeland Security after October 2015.  That is, certain evidence of record notes the Veteran stopped working or "retired" from his employment as a Federal Air Marshal in October 2015, as a direct result of his service-connected disabilities.  His service-connected disabilities including his fibromyalgia rendered him unable to perform the job-related tasks of a Federal Air Marshal, such as shooting firearms, effectuating arrests, and the physical fitness requirements for the job.  See e.g., December 2015 VA primary care note; April 2016 VA rheumatology outpatient follow-up; August 2016 VA spine examination; August 2016 VA ankle examination; October 2016 VA rheumatology outpatient follow-up; April 2017 VA rheumatology outpatient note; December 2016 and October 2017 VA shoulder examinations; and June 2017 Appellant's Brief.  

That notwithstanding, in contrast, other clinical evidence of record dated after October 2015 reflects that the Veteran is still employed as a Federal Air Marshal, albeit with great difficulty.  See e.g., January 2016 VA nutrition dietetics outpatient consult; July 2016 VA primary care note; January 2017 and July 2017 VA primary care notes.   

Therefore, the Veteran should clarify this conflicting evidence of record by submitting (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).   

Accordingly, the TDIU issue is REMANDED for the following action:

1.  For the TDIU issue, the AOJ should send another VCAA notice letter to the Veteran for his TDIU claim.  This notice letter must include (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these forms and submit them to the AOJ, to determine the Veteran's employment history.  The purpose of this request is to clarify conflicting evidence of record on the issue of the Veteran's employability.     

(In particular, the evidence of record is unclear with regard to whether the Veteran is still employed as a Federal Air Marshal for the Department of Homeland Security subsequent to October 2015.  That is, certain evidence of record notes the Veteran stopped working or "retired" from his employment as a Federal Air Marshal in October 2015, as a direct result of his service-connected disabilities.  See e.g., December 2015 VA primary care note; April 2016 VA rheumatology outpatient follow-up; August 2016 VA spine examination; August 2016 VA ankle examination; October 2016 VA rheumatology outpatient follow-up; April 2017 VA rheumatology outpatient note; December 2016 and October 2017 VA shoulder examinations; and June 2017 Appellant's Brief.  

(However, in contrast, other clinical evidence of record dated after October 2015 reflects that the Veteran is still employed as a Federal Air Marshal, albeit with great difficulty.  See e.g., January 2016 VA nutrition dietetics outpatient consult; July 2016 VA primary care note; January 2017 and July 2017 VA primary care notes).   

2.  After step 1 is completed, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After steps 1-2 are completed, the AOJ should consider all of the evidence of record and readjudicate the TDIU issue on appeal.  If the benefit sought is not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This TDIU claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


